Title: To John Adams from John Quincy Adams, 21 December 1794
From: Adams, John Quincy
To: Adams, John



5.Dear Sir
The Hague December 21st. 1794.

I hear of a vessel to sail in two or three days from the Texel, and cannot lose any opportunity to write you directly from hence at this time; as the severity of the season will in all probability soon close the rivers and suspend the expedition of any more vessels for a month or two.
But I have nothing very material to say. In my letters as well to the Secretary of State (which I am afraid have been longer if not more frequent than he will think was necessary) as to yourself hitherto, I have endeavoured to give a view of the present state of parties, opinions and measures of this Country at the present moment. Upon this subject there is nothing to add and as to the article of news, I shall soon cease writing any thing relative to it; since I find that the intelligence which might be supposed to bear the best marks of authencity is as frequently erroneous as any other.
We have at this moment a rumour which has darted like lightening through the whole Province of Holland, and which is propagated in such a manner, that there can be no doubt but it is indirectly countenanced by the Court It is that two Commissioners are appointed to proceed immediately to Paris for the negociation of a peace, and Mr: Brantzen the former Ambassador extraordinary in France, and Mr: Repelaar a burgomaster of Dort, are named as the persons. This intelligence is probably not true; but it is affirmed with the most undoubting confidence by people connected with the court, and has given great Spirits to the Orange partizans.
I say it is probably not true, because it is hardly conceivable that Britain should consent to a separate negociation on the part of this Country, or that she should join in a general negociation as yet. and it is equally difficult to suppose that the Court here, that is the governing power should so far disencumber itself from british thraldom, as to negociate separately and in a public manner for peace without their consent.
To say that the Government of Great Britain has great influence over the counsels of this Country, would be inaccurate. The observation that Louis the fourteenth had great influence in France, or Frederic the Great in Prussia would be thought ridiculous.
In my Letter to the Secretary of State (N. 13.) I have stated the motives which operate to maintain this british efficacy, at a time when the circumstances of the Country so imperiously command a peace with the french republic: and have explained as clearly as I can the singular concurrence of events which has reconciled the policy of the ruling power with the most ardent wishes of the patriotic party.
But the adherents of the Stadtholder who are not immediately dependent upon him or his family, and those whose principal property is not in the british funds, are not satisfied with that extreme devotion to an ally which would involve their ruin in the continuance of the war. They loudly call for Peace, which necessarily implies the abandonment of their present alliance; and it is found expedient to amuse them with expectations, which in all probability it is never intended to realize.
The report of a truce upon the Waal, at the request of General Pichegru is connected with that of the Commissioners to go to Paris, and is equally suspicious. About ten days since, an attempt was made by the french army to cross that river in several different places but without success. The season begins to grow severe; the canals through the country are already closed; the weather still continues cold, and a few more such days as the present may construct a bridge for the french army which will make it impossible to prevent their passage. In that case there is little doubt but they will advance as far as Utrecht.
Among the difficulties with which the Government is compelled to struggle, the want of money is one of the most important. The weight of taxation with which these Provinces are burdened in ordinary times is well known to you. It has already been aggravated to the extremity of sufferance, yet the public treasury is empty. The public credit of course is proportionably impaired. The obligations of the Province of Holland, which you have always known at par and generally higher, have depreciated to 55 and even 50 per cent. New loans have been attempted and totally failed. The dangerous and extreme resource of a paper currency has already been resorted to, and an emission of five millions of guilders has taken place to supply the impending contingency of public payments. The circulation of this paper it is said will be voluntary as to the people in general, and compulsive only upon the people persons in office. But this regulation must be intended only to facilitate the introduction of the paper to the public, and there is little reason to doubt that its acceptance in all payments will be enforced very soon by the sanction of the Law.
But if this republic is so nearly much exhausted, that of France appears to be nearly in the same condition. The price of several necessary articles of life published in the Paris papers proves the fact, even with every proper allowance for the depreciation of the Assignats. The scarcity of bread at this early period after the produce of the Harvest, is unquestionably great in many parts of that Country; probably in all. The parties in the Convention, become more and more inveterate against each other. The Jacobins though suppressed have left a powerful party behind them. Peace upon honourable terms with all the combined powers except Britain is professedly the object of the moderates, and amid the discordant symptoms of the public opinion, their system appears upon the whole to be the most popular.
I have as yet received no Letters from America. As the present situation of this Country may perhaps in some measure interrupt a direct communication from thence, I must urgently solicit you to write me by the way of England. Please to enclose your letters under cover either to Mr: Pinckney or Mr: Johnson our Consul at London As long as the present state of affairs continues, that will probably be the most expeditious mode of conveyance.
I  perceive that the Dutch Resident at Philadelphia does not write to his constituents so frequently, nor give them so particular accounts of American affairs, as would be necessary to give them entire satisfaction. If he is well disposed towards our Country, and would be likely to make a just representation of things I could wish he had some friend who should in a delicate manner intimate this circumstance to him. It would certainly render him a service, and might be useful to the interests of the United States. If he has prejudices against us, it may be as well to let him receive the knowledge of this fact from his employers. I shall submit to your judgment whether it is proper that it should be known to the President, and the Secretary of State from me. I have not mentioned it in my official Letters, nor confidentially to any person but yourself, from the consideration which I think is due from me to the person holding the station in America correspondent to my own in this Country. If you think the communication can be of any public utility, I must request of your goodness to make it, and can only add the assurance that I am with invariable duty and affection / Your Son 
John Q. Adams